Acknowledgements
This communication is in response to applicant’s response filed on 07/18/2022.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 102(a)(2) that Saraniecki (US 20190043043) does not qualify as prior art because the provisional application 62/539,724 filed 08/01/2017 does not disclose paragraphs 0129-0131, 0142-0148, and 0151 relied on by examiner to teach “receiving a spending blockchain transaction [that] references a previous transaction that includes a locking script represented by a bytecode sequence,” examiner respectfully argues the provisional application does support this limitation. Specifically, Pages 13-16 teach the concept of receiving a spending transaction that references a previous transaction that includes a locking script represented by a bytecode sequence. Fig. 4 teaches when a “Giver Market Participant” wants to initiate a DAML contract, the Business Logic Engine (BLE) of the “Giver Market Participant Node” will first validate the form of the DAML contract with the Contract Template Store, part of the DAML Library. Passing that check, the BLE will validate the terms of the potential DAML contract, the DAML “offer”, against the PCS of the Giver Market Participant Node to authenticate the new DAML Lock Proposal, validate that the new DAML Lock Proposal does not conflict with other contracts, confirm the assets necessary to fulfil the new DAML Lock Proposal are available, and to vet other necessary aspects. Once that check is complete, the BLE will note the DAML Lock Proposal on the Giver Market Participant Node’s PCS and message that DAML Lock Proposal to the PCS of the Market Operator. The BLE of the Market Operator Node will perform the same validations, checking the DAML Lock Proposal against the Contract Template Store of the DAML Library and vetting the validity and viability of the DAML Lock Proposal with the Market Operator’s PCS. Once those checks are passed, the DAML Execution Engine of the Market Operator Node will sequence the DAML Lock Proposal and write the DAML Lock Proposal into the GSL by adding the DAML Lock Proposal into an encrypted block that is only readable by the Giver Market Participant and the Market Participants who are named as counterparties to the DAML Lock Proposal (the Receiver Market Participant). Once the Receiver Market Participant decrypts the potential DAML contract from the GSL, the BLE of the “Receiver Market Participant Node” will again perform the same validation checks against the Contract Template Store and its own PCS. Once passed, the Receiver Market Participant will have a choice whether to accept the DAML Lock Proposal. The BLE of the Receiver Market Participant Node will communicate the choice to the BLE of the Operator Node. If the Receiver Market Participant accepts the terms of the DAML Lock Proposal and if the acceptance confirms all of the parameters and details of the DAML Lock Proposal, the BLE of the Market Operator Node, upon receipt of the acceptance from the Receiver Market Participant Node, will validate that all of the parameters of the acceptance received from the Receiver Market Participant conforms with all of the parameters of the DAML Lock Proposal offered by the Giver Market Participant (see Figure 5). If there is a match, the DAML Execution Engine of the Market Operator Node will again sequence the now accepted DAML Lock Proposal (now, a DAML Lock Contract) and write the DAML Lock Contract into the GSL by adding the DAML Lock Contract into an encrypted block that is only readable by the Giver Market Participant and the Receiver Market Participant. Once the DAML Lock Contract is decrypted and read by the Giver Market Participant and the Receiver Market Participant, each of the BLEs of the Giver Market Participant Node and the Receiver Market Participant Node will record the DAML Lock Contract into their respective PCSs. In recording the DAML Lock Contract, the BLE will also process the linkages contained in each DAML contract, Locking the assets, in the amounts, tenors, and other identified characteristics, according to the parameters of the contract identified by the linkages. These Locks will also indicate both the mechanics of the DAML Lock Contract: the time and date of the transfer of the asset in order to fulfil the DAML Lock Contract, the future of the asset as the result of the transfer, the amount of the assets to transfer, among other parameters, and the legal aspects of the DAML Lock Contract: the beneficial owner of the asset, the secured party or parties, among other parameters. Each of the parameters of the DAML Lock Proposal must be matched by both the Giver Market Participant and the Receiver Market Participant in order for a DAML Lock Proposal to become a DAML Lock Contract. These Locks prevent the asset from being used for any other purpose, by preventing the BLEs of the Market Participant Nodes and the BLE of the Market Operator Node from validating any other potential DAML contract or accepted DAML contract that would purport to assign a different purpose to the Locked asset and by preventing the DAML Execution Engines of the Market Participant Node and the Market Operator Node from recording the transfer of the Locked asset in any manner except for the purpose of the Lock. Figure 6 represents one method of coding such a Lock. The GSL would further alert relevant Market Participants and, if different than the parties to the contract, the future receiver of the Locked asset, of the DAML Lock Contract and of the assets so Locked in accordance with the Asset. 
Applicant argues dependent claims 2-20 are allowable based on their dependence upon allowable base claims, and examiner respectfully argues applicant’s arguments are moot in light of the reasons stated above for claim 1.

Priority
Applicant’s claim for the benefit of PCT Application No. PCT/IB2018/055892 filed on 08/06/2018 is acknowledged. Applicant’s claim for the benefit of United Kingdom Application No. GB1713046.9 filed on 08/15/2017 filed on 08/15/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/05/2022 and 07/19/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saraniecki (US 20190043043).

	Regarding Claims 1, 14, and 15 Saraniecki teaches receiving a spending blockchain transaction to transfer control of at least one digital asset or portion thereof, wherein the spending blockchain transaction includes a locking script represented by a bytecode sequence, and wherein the spending blockchain transaction references a previous transaction that includes a locking script represented by a bytecode sequence such that the first and second locking scripts share the same bytecode sequence (Paragraphs 0142-0145 and 0129-0130 teach receiving a proposed digital lock related to a digital asset recorded on a distributed ledger maintained by a network of computers; in one example, a first node may send the proposed digital lock to a second node (i.e., or another node), wherein the first node may cryptographically sign the proposed digital lock with a key stored on the first node; the proposed digital lock may include an inactive digital lock comprising program instructions that, when executed, prevent transferring ownership of the digital asset except for purposes of settling a transaction that transfers the digital asset from a first participant in the network to a second participant; the digital lock may be activated by the first node, the second node or another node; activating the inactive digital lock may comprise execution of a code segment in the proposed digital lock by a participant to the transaction that activates the inactive digital lock; activating the digital lock that is part of the proposed digital lock may constitute the first or the second node executing program instructions (e.g., a code segment) that acts to: (i) submit a transaction that is recorded to the distributed ledger to update the state of the ledger and reflect that the digital asset is locked except for purposes of settling the digital asset transfer from the first node to the second node, and/or (ii) deploy additional program instructions or code that specifies the details of the digital asset transfer (e.g., the particular digital asset, quantity, price, parties to the transfer, etc.) and includes a code segment(s) executable by the first node or the second node that transfers the digital asset from the first node to the second node according to the details of the agreed-upon transfer; the instructions of (ii), or a cryptographic representation (e.g., a hash) thereof, may be recorded to the distributed ledger as a transaction or series of transactions; by sending the proposed digital lock with the code segment executable by the second node, the first node may be considered to have implicitly agreed to activation of the digital lock according to the terms set forth in the proposed digital lock; thus, the second node may be free to activate the digital lock that is part of the proposed digital lock by executing the activation code segment provided by the first node in the proposed digital lock); and validating the spending transaction by verifying that the bytecode sequence of the locking script of the spending transaction matches the bytecode sequence of the locking script of the previous transaction (Paragraphs 0146-0148, 0131, and 0156 teach activating the inactive digital lock may further comprise the first participant validating the proposed digital lock against data stored in at least one data store to determine a validation result (i.e., validating that a node is properly permitted to execute a particular code segment may be enforced using digital signatures and/or public/private keypairs associated with a node; the computer may generate a second cryptographic representation of the activated digital lock (i.e., a second hash of the activated digital lock), then compare the first and second cryptographic representations of the activated digital lock (e.g., compare the first hash and the second hash), and validate that the first and second cryptographic representations are the same).
Regarding Claim 1, Saraniecki teaches a computer-implemented method (Paragraph 0141 teaches a non-transitory, tangible computer readable medium comprising program instructions that, when executed, cause a computer to perform the method as illustrated in FIG. 2).
Regarding Claim 14, Saraniecki teaches a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 1 (Paragraphs 0215-0216 teach FIG. 23 illustrates an example computer node that can include a processor, a memory, a network interface device, a distributed ledger interface device that interfaces with the distributed ledger and a user interface; the memory can store instructions and data, and the processor can perform the instructions from the memory to implement any of the processes described herein; the embodiments can include computer-executable instructions, such as routines executed by a general or special-purpose data processing device and can be stored in a non-transient manner or distributed on tangible computer-readable media).
Regarding Claim 15, Saraniecki teaches a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 1 (Paragraph 0141 teaches a non-transitory, tangible computer readable medium comprising program instructions that, when executed, cause a computer to perform the method as illustrated in FIG. 2).

Regarding Claims 2 and 16, Saraniecki teaches all the limitations of claim 1 above; and Saraniecki further teaches wherein the spending transaction further includes interpreter code, the previous transaction further includes interpreter code such that the spending transaction and the previous transaction share the same interpreter code for interpreting the bytecode sequence of the locking script, and validating the spending transaction further involves verifying that the interpreter code of the spending transaction matches the interpreter code of the previous transaction (Paragraphs 0097-0099 teach when data is available, a node(s) of the respective participants may send a DAML Command via the Platform API of FIG. 25 to its DAML Execution Engine (“DAMLe”), which is interpreted by DAMLe and translated into a transaction(s); a DAML Command may constitute an API request that contains a data payload instructing a node(s) to execute certain DAML code and cause an update to the global synchronization log (GSL) and/or private contract stores (PCSs) of affected parties; this may take the form of updating data in a DAML contract, or more generally executing code in a DAML contract or series of related DAML contracts that causes state updates to occur to the ledger; the transaction(s) may be a message to the writer node(s) to exercise a choice (e.g., execute a certain code segment) on a contract that has been previously deployed, which defines the rights and obligations of parties in the network; the message sent to the committer node(s) may contain an event that archives an original instance of the DAML contract, and creates a new instance of the DAML contract with new data, or creates an entirely different DAML contract or series of contracts representing the parties' agreement; the writer node(s) may validate, by running the DAML Command received by the node(s) in its own DAMLe, among other things, that the message sender has the right to see the original DAML contract, the sender has a right to execute the relevant code segment that forms part of the DAML contract, any new transaction(s) signatories may be bound/placed into an obligable position, the DAML was correctly interpreted, and the most-recent version of DAML was used; the writer node(s) may also ensure the original DAML contract has not already been archived by a prior transaction, and determine who should be notified of the transaction, once it has been recorded to the distributed ledger (e.g., GSL and/or PCSs of relevant parties)).

Regarding Claims 3 and 17, Saraniecki teaches all the limitations of claim 2 above; and Saraniecki further teaches wherein the previous transaction is stored on a blockchain, and/or the interpreter code is included as part of the locking script of both the spending transaction and the previous transaction and/or the interpreter code supports translation of at least one high-level bytecode operation into low-level bytecode operations that are executed by a node (Paragraphs 0127-0131 teach the proposed digital lock can comprise program instructions or code that, when executed, commits the first and second nodes to a transaction involving a digital asset recorded to a distributed ledger; the proposed digital lock may include an inactive digital lock related to the digital asset, wherein when activated the digital lock may prevent transfer of the digital asset from the first node to another node that is not the second node; activating the digital lock may constitute the first or second node executing program instructions (e.g., a code segment) that acts to: (i) submit a transaction that is recorded to the distributed ledger to update the state of the ledger and reflect that the digital asset is locked except for purposes of settling the digital asset transfer from the first node to the second node, and/or (ii) deploy additional program instructions or code that specifies the details of the digital asset transfer and includes a code segment(s) executable by the first node or the second node that transfers the digital asset from the first node to the second node according to the details of the agreed-upon transfer; for example, the first node may send a proposed digital lock that includes a code segment that is executable by the second node upon providing its cryptographic signature and, when executed, acts to lock the digital asset that is the subject of the transaction for purposes of settling the transaction; validating that a node is properly permitted to execute a particular code segment may be enforced using digital signatures and/or public/private keypairs associated with a node; for instance, in the above example, execution of the code segment by the second node 5 that activates the digital lock may be enforced using a public/private keypair associated with the second node; to demonstrate that the second node is permitted to execute the code segment activating the digital lock that is part of the proposed digital lock, the second node may cryptographically sign (e.g., using its private key, a digital signature, etc.) to confirm it is a node permitted to execute the code segment; likewise, determining whether any node is properly permitted to execute a code segment described herein may use the same mechanism (i.e., require a cryptographic signature by such node for execution of the code segment)).

Regarding Claims 4 and 18, Saraniecki teaches all the limitations of claim 1 above; and Saraniecki further teaches wherein the locking script of the previous transaction and the locking script of the spending transaction further include data relating to different execution states of the bytecode sequence shared by the locking script of the previous transaction and the locking script of the spending transaction, where such data is used to control execution of interpretation of the bytecode sequence when validating the spending transaction (Paragraphs 0129, 0132, and 0134 teach the acceptance may take the form of the second node simply activating the digital lock that is part of the proposed digital lock and messaging the first node as to its acceptance of the proposed digital lock; activating the digital lock that is part of the proposed digital lock may constitute the first or second node executing program instructions (e.g., a code segment) that acts to: (i) submit a transaction that is recorded to the distributed ledger to update the state of the ledger and reflect that the digital asset is locked except for purposes of settling the digital asset transfer from the first node to the second node, and/or (ii) deploy additional program instructions or code that specifies the details of the digital asset transfer and includes a code segment(s) executable by the first node or the second node that transfers the digital asset from the first node to the second node according to the details of the agreed-upon transfer; after activation of the digital lock, the first node, second node or another node may broadcast the activated digital lock for recordation in the distributed ledger; the first node and/or second node may also read the distributed ledger to confirm the distributed ledger contains the digital lock in an activated state; either the first or second node may transfer the digital asset in accordance with the transaction and be permitted to execute program instructions (e.g., a DAML code segment) that transfers the digital asset for purposes of settling the transaction; as previously mentioned, such DAML code segment, or a cryptographic representation (e.g., a hash) thereof, can be recorded to the ledger in advance of execution of the segment to ensure that proper evidence is in the ledger as to the content of the code segment and which node(s) is authorized to execute the segment; subsequently, the node that executes the program instructions transferring the digital asset may record an update to the distributed ledger that lists the second node as the owner of the digital asset).

Regarding Claims 5 and 19, Saraniecki teaches all the limitations of claim 4 above; and Saraniecki further teaches wherein the locking script of the previous transaction further includes state data for a current execution state of the bytecode sequence of the locking script as well as an execution pointer corresponding to the current execution state of the bytecode sequence of the locking script, wherein the locking script of the spending transaction further includes state data for a next execution state of the bytecode sequence of the locking script as well as an execution pointer corresponding to the next execution state of the bytecode sequence of the locking script, and validating the spending transaction further involves i) using the data representing the current execution state of the bytecode sequence of the locking script to restore the current execution state of the bytecode sequence, ii) executing the bytecode sequence of the locking script beginning at the execution pointer corresponding to the current execution state of the bytecode sequence and ending at the execution pointer corresponding to a next execution state of the bytecode sequence, and iii) comparing state data resulting from the execution of the bytecode sequence of the locking script to the state data for the next execution state of the bytecode sequence of the locking script as included in the spending transaction in order to verify that such state data match (Paragraphs 0152-0156 teach reading the distributed ledger may further comprise reading a first cryptographic representation (e.g., record) of the activated digital lock that is recorded in the distributed ledger; the cryptographic record of the activated digital lock recorded in the distributed ledger may comprise a first hash of the activated digital lock; transferring the digital asset from the first participant to the second participant to settle the transaction; the method may further comprise reading the distributed ledger to confirm that the transaction has settled; then deactivating the digital lock during, or subsequent to, settlement may occur automatically upon settlement of the transaction; deactivating the digital lock may comprise updating one or more parameters in the digital lock; deactivating the digital lock may comprise execution of a code segment by a participant to the transaction and/or another node that updates the distributed ledger to reflect that the digital lock is deactivated; the computer may generate a second cryptographic representation of the activated digital lock; the second cryptographic representation may be a second hash of the activated digital lock; the instructions may further cause the computer to compare the first and second cryptographic representations of the activated digital lock (e.g., compare the first hash and the second hash), and validate that the first and second cryptographic representations are the same).

Regarding Claims 6 and 20, Saraniecki teaches all the limitations of claim 5 above; and Saraniecki further teaches wherein validating the spending transaction further involves extracting the state data for the current execution state of the bytecode sequence of the locking script from virtual memory, extracting the execution pointer corresponding to the current execution state of the bytecode sequence of the locking script from virtual memory, and extracting the execution pointer corresponding to the next execution state of the bytecode sequence of the locking script from virtual memory (Paragraphs 0097-0100 teach when data is available, a node of the respective participants may send a DAML Command via the Platform API of FIG. 25 to its DAML Execution Engine (“DAMLe”), which is interpreted by DAMLe and translated into a transaction(s), as depicted in Steps 01-04 of FIG. 26; a DAML Command may constitute an API request that contains a data payload instructing a node(s) to execute certain DAML code and cause an update to the GSL and/or PCSs of affected parties; this may take the form of executing code in a DAML contract or series of related DAML contracts that causes state updates to occur to the ledger; the DAML Command and the transaction(s) may be sent to a writer node(s) for instance using the committer API of FIG. 25, as depicted in Step 05 of FIG. 26; the message may be to execute a certain code segment in a DAML contract that modifies some data set forth in the DAML contract, executes a transaction (e.g., trade), deploys another DAML contract, or another function capable of being modelled in DAML; the writer node(s) may interpret the DAML command (as depicted in Step 06) to confirm that the transaction it received in Step 05 is valid; the writer node(s) may validate, by running the DAML Command received by the node(s) in its own DAMLe, among other things, that the message sender has the right to see the original DAML contract, the sender has a right to execute the relevant code segment that forms part of the DAML contract, any new transaction(s) signatories may be bound/placed into an obligable position, the DAML was correctly interpreted, and the most-recent version of DAML was used; the writer node(s) may also ensure the original DAML contract has not already been archived by a prior transaction, and determine who should be notified of the transaction, once it has been recorded to the distributed ledger; once validation is complete, the writer node(s) may store the new DAML contract in its PCS (as depicted in Step 07 of FIG. 26) and add the aforementioned transaction to its transaction buffer for eventual commitment to the GSL; the hash of the transaction may be combined with other transaction hashes, which may be hashed once more in a repeating cycle to form a Merkle tree (e.g., similar to the example shown in FIG. 29)).

Regarding Claim 10, Saraniecki teaches all the limitations of claim 1 above; and Saraniecki further teaches wherein control of the at least one digital asset or portion thereof is transferred as a result of execution of the locking script and the locking script imposes a set of conditions for validation of the spending transaction (Paragraphs 0134 and 0137 teach either the first or second node may transfer the digital asset in accordance with the transaction and be permitted to execute program instructions (e.g., a DAML code segment) that transfers the digital asset from the first node to the second node for purposes of settling the transaction; such DAML code segment, or a cryptographic representation (e.g., a hash) thereof, can be recorded to the ledger in advance of execution of the segment to ensure that proper evidence is in the ledger as to the content of the code segment and which node(s) is authorized to execute the segment; the proposed digital lock may comprise program instructions that cancel the digital lock when certain conditions are met; the proposed/activated digital lock may be configured so that the receiving participant of the digital asset, such as the second node, has an ability to, alone and/or jointly with another node(s), execute a certain code segment forming part of the activated digital lock; the code segment, for example, may be program instructions that reflect an option to purchase the digital asset over some set period of time; the activated digital lock may persist and remain until the relevant code segment (e.g., option purchase) is executed by the second node, or the set period of time expires; if the relevant code segment is not executed during the period in which it is executable, as detailed above, a separate code segment executable by the first node may be executed (e.g., upon providing its cryptographic signature) to deactivate the digital lock; in another example, the proposed digital lock, and by extension the activated digital lock, may comprise program instructions that automatically deactivate the digital lock after some set period of time and record such deactivation to the distributed ledger).

Regarding Claim 11, Saraniecki teaches all the limitations of claim 10 above; and Saraniecki further teaches wherein the spending transaction further includes an unlocking script, wherein execution of the unlocking script provides for data that is used to derive a set of conditions for validation of the spending transaction (Paragraphs 0124-0128 teach the first node may send a proposed digital lock to the second node and may relate to the transaction involving transferring a digital asset from the first node to the second node; the first node may read a private data store associated with the first computer node to confirm a digital asset is unlocked and can be transferred from the first computer node to another computer node in the network and read the distributed ledger to confirm the digital asset is unlocked; the first node may cryptographically sign the proposed digital lock sent to the second node so that the second node may confirm the authenticity of the proposed digital lock; cryptographically signing the proposed digital lock may permit the second node to verify that the proposed digital lock came from the first node to the transaction; the proposed digital lock can, in one example, comprise program instructions or code (e.g., in DAML as shown in FIG. 22) that, when executed, commits the first and second nodes to a transaction involving a digital asset recorded to a distributed ledger; the first node may also be configured to receive acceptance of the proposed digital lock from the second node and activate the inactive digital lock to prevent transfer of the digital asset except to settle the transaction between the nodes; the acceptance may provide an indication that parameters of the proposed digital lock are accepted for the transaction by the second node).

Regarding Claim 12, Saraniecki teaches all the limitations of claim 10 above; and Saraniecki further teaches wherein at least part of the spending transaction is replicated to generate a new spending transaction until a termination condition is fulfilled (Paragraphs 0195-0198 and 0100 teach the present disclosure may also ensure the recovery of tokens or digital assets that have been previously transferred; a lender loaning an asset or token to a borrower bears risk of loss of the borrowed asset or token should the borrower, for whatever reason, fail to return the asset or token; FIG. 16 shows example flows of a transfer and return of a token between two (2) nodes, where at time T, node A transfers token ABC to node B; at some later time, T+N, node B may be obligated to return token ABC to node A; from time T until the successful completion of the return on T+N, node A may bear the risk of loss of token ABC while token ABC is in the possession of node B; this risk of loss may be offset by inefficiencies in the form of collateral posted by node B to node A to secure its performance of the return of token ABC; by digitally locking the transferred token back to the originating node originally delivered it, embodiments of the present disclosure may mitigate the potential that the transferred token may be used for any other purpose and mitigate the risk of non-performance by the node which received the security; referring to FIG. 17, at time T, node A may transfer token ABC to node B; pursuant to the proposed digital lock governing such transfer, node A and node B may have agreed to digitally lock the return of ABC back to node A at time T+N; thus, a digital lock may be placed upon token ABC while it is in possession of node B; the digital lock may commit the return of token ABC to node A; once the transactions are written to the distributed ledger, one or all of the nodes may view such transaction and/or the digital lock on the distributed ledger; at time T+N, node B, which may be prompted by the central node and/or the distributed ledger, may affect either the digital lock and/or smart contract governing such transfer, and transfer token ABC back to node A; the transaction may include a cryptographic representation (e.g., a hash) of events caused by execution of a code segment of a DAML contract; either the passage of a set amount of time or exceeding a maximum transaction limit in the Mempool may trigger the writer node(s) to produce a new block on the GSL and notify relevant participants; the new GSL block may contain a Merkle root of all the transactions in the current Transaction Mempool, including the transaction created above).

Regarding Claim 13, Saraniecki teaches all the limitations of claim 10 above; and Saraniecki further teaches wherein the spending transaction and the previous transaction embody parts of a smart contract (Paragraphs 0008 and 0108 teach embodiments of the present disclosure solve technical problems of existing distributed ledgers by utilizing distributed ledger and smart contract technology to ensure that a digital asset is committed and locked to its designated receiver; if the integrity of a node is compromised, there is still a record of the commitment and lock of the digital asset on the distributed ledger; only actual stakeholders to a DAML contract may be notified of a modification to the contract (e.g., any of the data therein, execution of a code segment in the DAML contract, etc.), and any resulting smart contract may be stored in the PCS of only stakeholders to the DAML contract; as such, using the private notification mechanism provided above, data pertaining to DAML contracts may be kept confidential in ledger).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saraniecki (US 20190043043) in view of Zhao (US 20200057760).

Regarding Claim 7, Saraniecki teaches all the limitations of claim 6 above; however, Saraniecki does not explicitly teach wherein the virtual memory stores the data relating to different execution states of the bytecode sequence in different first and second formats, wherein the first format is used to store such data as part of the locking script, and wherein the second format is suitable for manipulation of data in the virtual memory when executing the bytecode sequence of the locking script.
Zhao from same or similar field of endeavor teaches wherein the virtual memory stores the data relating to different execution states of the bytecode sequence in different first and second formats, wherein the first format is used to store such data as part of the locking script, and wherein the second format is suitable for manipulation of data in the virtual memory when executing the bytecode sequence of the locking script (Paragraphs 0028-0036 teach FIG. 2 is a schematic implementation flowchart illustrating a database state determining method, according to the present application; Step S101: Determine a state transition operation performed on a target database; the state transition operation here can be a database operation that causes a state change of a database, and can be specifically an operation such as a data write operation, a data update operation, or a data deletion operation; there can be many methods for determining the state transition operation; if the state transition operation is implemented by an object, the state transition operation can be determined by determining a data operation object corresponding to the state transition operation; or the state transition operation can be determined based on a database operation statement corresponding to the state transition operation; because a state transition operation causes a change of data in a database, after the state transition operation is determined, a state that is of the database and that exists after the state transition operation is performed can be determined; Step S102: Determine, based on the determined state transition operation and a state value that is of the target database and that exists before the state transition operation is performed, a state value that is of the target database and that exists after the state transition operation is performed; because the state value can be used to perform consistency check on the target database, the state value can be used to uniquely represent a characteristic of data stored in the target database; the state value can be a hash value or can be a globally unique identifier; a state existing after data in a database changes is related to a state existing before the data changes and a state transition operation; as such, after the state transition operation performed on the target database is determined, the state value that is of the target database and that exists after the state transition operation is performed can be determined based on the determined state transition operation and the state value that is of the target database and that exists before the operation is performed).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Saraniecki to incorporate the teachings of Zhao for the virtual memory to store the data relating to different execution states of the bytecode sequence in different first and second formats, wherein the first format is used to store such data as part of the locking script, and wherein the second format is suitable for manipulation of data in the virtual memory when executing the bytecode sequence of the locking script.
There is motivation to combine Zhao into Saraniecki because when the state value of the database whose data changes is determined, the state transition operation performed on the target database is determined, and then the state value that is of the database and that exists after the state transition operation is performed can be determined based on the determined state transition operation and the state value that is of the database and that exists before the state transition operation is performed. Compared with the existing technology, there is no need to perform an operation on all data in the entire database, thereby reducing the consumption of excessive computing resources. In addition, compared with that a hash value of a node is calculated by using a tree structure such as a hash tree in the existing blockchain technology, in this implementation of the present application, a tree structure does not need to be constructed, and a hash value of each node in the tree structure does not need to be calculated, thereby reducing the consistency check consumption of excessive computing resources (Zhao Paragraph 0050).

Regarding Claim 8, the combination of Saraniecki and Zhao teaches all the limitations of claim 7 above; however, the combination does not explicitly teach wherein the virtual memory comprises at least one stack data structure, the first format comprises a serialized byte format, and the second format comprises a stack format.
Zhao further teaches wherein the virtual memory comprises at least one stack data structure, the first format comprises a serialized byte format, and the second format comprises a stack format (Paragraphs 0038-0042 teach to help distinguish between different state transition operations by using a short identifier, the state transition operation can also be uniquely represented by using a certain characteristic value; the characteristic value of the state transition operation can be a hash value, or can be a globally unique identifier used to uniquely identify the state transition operation. Details are omitted here for simplicity; for the object-oriented application program, a hash value of the data operation object can be determined, and then the state value that is of the target database and that exists after the state transition operation is performed is determined based on the determined hash value of the data operation object and the state value that is of the target database and that exists before the state transition operation is performed; when the hash value of the data operation object is determined, to convert a data format of the data operation object into a format supported by the input of a hash algorithm, a serialization operation can be performed on the data operation object; the serialization operation can convert state information of the object into a format that can be stored or transmitted; after the serialization operation is performed on the data operation object, serialized data corresponding to the data operation object can be obtained; for example, a data format of the serialized data can be a binary format, and data in the binary format can be used as the input of the hash algorithm).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Saraniecki and Zhao to incorporate the further teachings of Zhao for the virtual memory to comprise at least one stack data structure, the first format comprises a serialized byte format, and the second format comprises a stack format.
There is motivation to further combine Zhao into the combination of Saraniecki and Zhao because of the same reasons listed above for claim 7.

Regarding Claim 9, the combination of Saraniecki and Zhao teaches all the limitations of claim 8 above; however, the combination does not explicitly teach extracting state data for a current execution state of the bytecode sequence of the locking script from the virtual memory by deserialization of data representing the current execution state of the bytecode sequence from the byte format to the stack format, and/or comparing state data resulting from the execution of the bytecode sequence of the locking script to the state data for the next execution state of the bytecode sequence of the locking script as included in the spending transaction by serialization of the state data resulting from the execution of the bytecode sequence of the locking script from the stack format to the byte format.
Zhao further teaches extracting state data for a current execution state of the bytecode sequence of the locking script from the virtual memory by deserialization of data representing the current execution state of the bytecode sequence from the byte format to the stack format, and/or comparing state data resulting from the execution of the bytecode sequence of the locking script to the state data for the next execution state of the bytecode sequence of the locking script as included in the spending transaction by serialization of the state data resulting from the execution of the bytecode sequence of the locking script from the stack format to the byte format (Paragraphs 0042-0046 and 0053-0057 teach after the serialized data corresponding to the data operation object is obtained, a hash operation can be performed on the serialized data to obtain a hash value of the serialized data, and the hash value of the serialized data can be used as the hash value of the data operation object; when the data operation object corresponding to the state transition operation is serialized, all the data operation objects can be separately serialized; next, all obtained serialized data is spliced sequentially; and finally, obtained spliced serialized data is used as serialized data corresponding to the state transition operation; after the hash value of the data operation object corresponding to the state transition operation is determined, the state value that is of the target database and that exists after the state transition operation is performed can be determined based on the determined hash value of the data operation object and the state value that is of the target database and that exists before the state transition operation is performed; FIG. 3 is a schematic implementation flowchart illustrating the database consistency verifying method; Step S201: Determine whether a state value of a first database to be checked and a state value of a second database to be checked are the same; the state value of the first database and the state value of the second database can be separately determined based on the database state determining method provided in this implementation of the present application; Step S202: If the state value of the first database and the state value of the second database are the same, determine that a state of the first database and a state of the second database are consistent; if the state value of the first database and the state value of the second database are different, it is determined that the state of the first database and the state of the second database are inconsistent).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Saraniecki and Zhao to incorporate the further teachings of Zhao to extract state data for a current execution state of the bytecode sequence of the locking script from the virtual memory by deserialization of data representing the current execution state of the bytecode sequence from the byte format to the stack format, and/or compare state data resulting from the execution of the bytecode sequence of the locking script to the state data for the next execution state of the bytecode sequence of the locking script as included in the spending transaction by serialization of the state data resulting from the execution of the bytecode sequence of the locking script from the stack format to the byte format.
There is motivation to further combine Zhao into the combination of Saraniecki and Zhao because when the state value of the database whose data changes due to the state transition operation is determined, the state transition operation performed on the target database is determined, and then the state value that is of the database and that exists after the state transition operation is performed is determined based on the determined state transition operation and the state value that is of the database and that exists before the state transition operation is performed. Compared with the existing technology, there is no need to perform an operation on all data in the entire database, thereby reducing the consumption of excessive computing resources (Zhao Paragraph 0014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Creighton et al. (US 20220237696) teaches systems and methods for expediting the settlement of securities traded on an exchange. A settlement system can generate electronic records of financial transactions by bundling a trade report, clearing instructions, etc., into a cryptographic ledger. Current cryptographic ledgers do not handle transactions at the rate which securities are traded. In order to improve rate processing for cryptographic ledgers sharded transaction trees are used.
Nelson (US 20180365764) teaches a processor may lock an asset in a blockchain-based database in communication with the processor. The locking may include establishing a locked asset value for the asset and preventing exchange of the asset by an asset owner. The processor may generate a loan value for the asset less than the locked asset value. The processor may record the loan value in the blockchain-based database. The processor may transmit a loan asset having the loan value to the asset owner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685    

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685